     Case 3:20-cv-00330-LRH-EJY Document 89 Filed 08/04/21 Page 1 of 3



 1   GABRIEL T. BLUESTONE (Pro Hac Vice)
     gtb@bluestonelaw.com
 2   M. ZACHARY BLUESTONE (Pro Hac Vice)
     mzb@bluestonelaw.com
 3   BLUESTONE, P.C.
     1717 K Street NW, Suite 900
 4   Washington, D.C. 20006
     Telephone: (202) 655-2250
 5
     JOHN C. BOYDEN (Nevada State Bar No. 3917)
 6   jboyden@etsreno.com
     ERICKSON, THORPE & SWAINSTON, LTD.
 7   99 West Arroyo Street
     Reno, Nevada 89505
 8   Telephone: (775) 786-3930
 9   Attorneys for Plaintiff Türkiye Ihracat Kredi Bankasi A.Ş.
10
                                 UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF NEVADA
12

13    TURKIYE IHRACAT KREDI BANKASI,                    Case No. 3:20-cv-00330-LRH-EJY
      A.S.,
14
                            Plaintiff,                  JOINT STIPULATION AND
15                                                      ORDER EXTENDING THE
      vs.                                               BRIEFING SCHEDULE ON
16                                                      DEFENDANT’S MOTION FOR
      NATURE’S BAKERY, LLC F/K/A BELLA                  SANCTIONS
17    FOUR BAKERY, INC.,
18                          Defendant/Third Party
                            Plaintiff/Counterclaim      (FIRST REQUEST)
19                          Defendant,
20    vs.
21    INTRANSIA, LLC,
22                          Third Party Defendant/
                            Counterclaim
23                          Plaintiff/Rule 14(a)
                            Claimant.
24

25   ///

26   ///

27   ///

28   ///
                                                1
     Case 3:20-cv-00330-LRH-EJY Document 89 Filed 08/04/21 Page 2 of 3



 1             Pursuant to LR 6-1, Plaintiff/Rule 14(a) Claim Defendant Türkiye Ihracat Kredi Bankasi
 2   A.Ş. (“Turk Eximbank”) and Defendant/Third Party Plaintiff/Counterclaim Defendant Nature’s
 3   Bakery, LLC (“Nature’s Bakery”), by and through their respective attorneys of records, hereby
 4   stipulate and move the Court to extend the opposition deadline for Nature’s Bakery’s motion for
 5   sanctions against Plaintiff (ECF No. 81), filed on July 20, 2021, as follows:
 6             1.     Plaintiff Turk Eximbank shall have up to and including August 19, 2021 to file its
 7   opposition to the motion for sanctions.
 8             2.     Nature’s Bakery shall have up to and including September 2, 2021, to file its reply
 9   brief in support of the motion for sanctions.
10             3.     This is the first stipulation for extending the briefing schedule for the sanctions
11   motion and is sought in good faith and not for purposes of delay to accommodate scheduling
12   issues.
13             4.     Defendant notes that the sanctions motion raises issues that bear on Plaintiff’s
14   pending summary judgment motion.
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                                        2
     Case 3:20-cv-00330-LRH-EJY Document 89 Filed 08/04/21 Page 3 of 3



 1          5.     With this stipulation and pursuant to the Court’s August 2, 2021 Minute Order
 2   (ECF No. 86), Plaintiff withdraws the Motion to Extend (ECF No. 85).
 3
     Dated this 3rd day of August, 2021.
 4
     DICKINSON WRIGHT PLLC                               BLUESTONE, P.C.
 5
     /s/ Justin J. Bustos                                 /s/ Gabriel T. Bluestone
 6   JUSTIN J. BUSTOS                                    GABRIEL T. BLUESTONE (pro hac vice)
     Nevada Bar No. 10320                                M. ZACHARY BLUESTONE (pro hac vice)
 7   BROOKS T. WESTERGARD                                1717 K Street NW, Suite 900
     Nevada Bar No. 14300                                Washington, D.C. 20006
 8   100 W. Liberty St., Ste. 940                        (202) 655-2250
     Reno, NV 89501                                      gtb@bluestonelaw.com
 9   (775) 343–7500                                      mzb@bluestonelaw.com
     (844) 670-6009
10   jbustos@dickinson-wright.com                        Attorneys for Plaintiff Turkiye Ihracat Kredi
     bwestergard@dickinson-wright.com                    Bankasi, A.S.
11
     BRAUNHAGEY & BORDEN LLP
12   ANDREW LEVINE
     DAVID KWASNIEWSKI
13   351 California Street, 10th Floor
     San Francisco, CA 94104
14   Levine@braunhagey.com
     Kwasniewski@braunhagey.com
15   Tel: (415) 599-0210
16   Attorneys for Defendant Nature’s Bakery, LLC
17

18                                                  ***
19                                                        IT IS SO ORDERED:
20

21                                                        ___________________________________
                                                          UNITED STATES MAGISTRATE JUDGE
22
                                                          DATED: August 4, 2021
23

24

25

26

27

28
                                                     3
